                             IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                      NORTHERN DIVISION

  HOSKINS OIL COMPANY, LLC,           )
                                      )
       Plaintiff,                     )
                                      )
  vs.                                 )
                                      )                         Case No. 3:16-cv-00417-JRG-DCP
  EQUILON ENTERPRISES LLC d/b/a SHELL )                         HEARING REQUESTED
  OIL PRODUCTS US and MOTIVA          )
  ENTERPRISES LLC,                    )
                                      )
       Defendants.                    )


   RESPONSE IN OPPOSITION TO REFINER DEFENDANTS’ MOTION TO EXCLUDE
               HOSKINS OIL COMPANY, LLC’S EXPERT WITNESS


          Plaintiff, Hoskins Oil Company, LLC (“HOC”), by counsel, files this Response in

  Opposition to Equilon Enterprises LLC d/b/a Shell Oil Products US and Motiva Enterprises LLC’s

  (hereinafter referred to collectively as “Refiner Defendants”) Motion to Exclude Hoskins Oil

  Company, LLC’s Expert Witness [Doc. 160] because HOC’s actions supplementing its Expert

  Disclosure served on Refiner Defendants complied with the Court’s Amended Scheduling Order

  and the Federal Rules of Civil Procedure and the Refiner Defendants have not been prejudiced or

  harmed by the timing of the supplemental disclosure.

                                                        Facts

          HOC served its Expert Disclosure of Michael T. Harvey, CPA/ABV/CFF, CFE, CGMA

  and his attached Expert Report on January 25, 2015, in compliance with the Court’s Order [Doc.

  96]. (HOC attaches its Expert Disclosure and attached Expert Report as Exhibit A). In preparation

  for its initial exchange of pretrial material as ordered in the Court’s Amended Scheduling Order




  Plaintiff’s Response in Opposition to Refiner Defendants’
  Motion to Exclude Plaintiff’s Expert Witness                                               Page 1
Case 3:16-cv-00417-JRG-DCP Document 162 Filed 12/19/18 Page 1 of 5 PageID #: 2491
  [Doc. 114], Plaintiff provided a supplemental report which contained the following

  supplementation:

                   a.       Changed the term “joint venture with Red Hed” to say “an agreement with
                            Red Hed” throughout the report;
                   b.       Changed the report date on all pages;
                   c.       Added the section “Application of Discount Rate” on pages 21 and 22;
                   d.       Revised the pages 23 through 24 to reflect the application of the discount
                            rate on the lost profit analysis;
                   e.       Revised the conclusion amounts on page 25 to reflect the discount rate;
                   f.       Added another resource on page 26 – the last bullet point for the discount
                            rate resource used; and
                   g.       Revised Exhibits 6 and 7, pages 42 and 43 to reflect the application of the
                            discount rates.

  (HOC’s Supplemental Expert Disclosure and the attached Expert Report are attached hereto as

  Exhibit B).

          In compliance with Federal Rule of Civil Procedure 26(a)(2)(E), 26(e) and 26(a)(3), HOC

  served Refiner Defendants with its Supplemental Expert Disclosure on December 11, 2018--some

  sixty-three (63) days before trial. The only substantive change to Mr. Harvey’s Expert Report

  was an inclusion of a 22% discount rate on Plaintiff’s damages which had the effect of reducing

  his opinion of HOC’s damages from a range of $1,386,000.00 to $1,478,000.00 to a range of

  $899,000.00 to $958,000.00. See December 10, 2018 Expert Report of Michael T. Harvey, [Doc.

  160-5, PageID# 2461-2465].

          Somewhat puzzling to this filing, is the fact that the discount rate employed by Mr. Harvey,

  and apparently which now concerns Refiner Defendants, is actually greater than the 15% to 20%

  discount rate range originally suggested by their own expert, W. James Lloyd, several times before

  later equivocating on the subject. (Dep. Lloyd p. 59-60, 83-85) (A copy of pertinent pages of Mr.

  Lloyd’s deposition are attached as Exhibit C).




  Plaintiff’s Response in Opposition to Refiner Defendants’
  Motion to Exclude Plaintiff’s Expert Witness                                                   Page 2
Case 3:16-cv-00417-JRG-DCP Document 162 Filed 12/19/18 Page 2 of 5 PageID #: 2492
                                               Law and Argument

          As noted above, the Court ordered that HOC provide its Expert Disclosure under Fed. R.

  Civ. P. 26 by January 25, 2018. HOC complied by serving the material required under Rule 26 to

  Refiner Defendants on January 25, 2018. The deadline for parties to supplement expert reports is

  not expressly addressed in the Court’s Amended Scheduling Order, and therefore said deadline is

  controlled by Fed. R. Civ. P. 26(e) and 26(a)(3).

          Fed. R. Civ. P. 26(a)(2)(E), governing expert disclosures, states: “[t]he parties must

  supplement these disclosures when required under Rule 26(e).” Rule 26(e) creates a general rule

  that a party must “correct” “the disclosure . . . if the additional or corrective information has not

  otherwise been made known to the other parties during the discovery process or in writing[.]”

  With respect to experts, however, any correction to information included in the report or

  information given in a deposition “must be disclosed by the time the parties pretrial disclosures

  under Rule 26(a)(3) are due.” Fed. R. Civ. P. 26(e)(2). Fed. R. Civ. P. 26(a)(3) sets the deadline

  for pretrial disclosures to at least thirty days before trial, “[u]nless the court orders otherwise[.]”

  Here, the Court’s Amended Scheduling Order requires pretrial disclosures to be exchanged by

  December 11, 2018. See generally, [Doc. 114, PageID# 1733-1734].

          It is undisputed that Plaintiff did in fact comply with this deadline by providing the

  supplementary report of Mr. Harvey on December 11, 2018. Accordingly, HOC clearly complied

  with this Court’s orders and the Federal Rules of Civil Procedure. While Refiner Defendants argue

  that HOC should have known that a discount rate should be applied by the time of Refiner

  Defendants’ expert disclosure on March 23, 2018, HOC’s expert did not agree that a discount rate

  was appropriate until well after his deposition and the deposition of Refiner Defendants’ expert

  had been taken. Further, Mr. Harvey did not provide a final opinion as to what discount rate should



  Plaintiff’s Response in Opposition to Refiner Defendants’
  Motion to Exclude Plaintiff’s Expert Witness                                                     Page 3
Case 3:16-cv-00417-JRG-DCP Document 162 Filed 12/19/18 Page 3 of 5 PageID #: 2493
  be employed and how the rate would affect his opinion as to Plaintiff’s damages until December

  10, 2018.

          Finally, with respect to Refiner Defendants puzzling claim that HOC’s December 11, 2018

  supplemental disclosure has harmed them, the facts are contradicted by their own motion and the

  realities of this case. By his own admission, Refiner Defendant’s Expert claims a discount rate

  should be applied to HOC’s damages in this case. (Lloyd Dep. p. 59-60). Counsel for Refiner

  Defendants asked Mr. Harvey about this matter at deposition and they have his answers. They

  further have an expert who is anticipated to testify at trial and can address Mr. Harvey’s opinions.

          Furthermore, Mr. Harvey’s decision to apply a discount rate after further reflection resulted

  in HOC having to reduce its lost profits component of damages by between $487,000.00 and

  $520,000.00. This is so because Mr. Harvey conducted an analysis and applied a discount rate

  greater than the range initially suggested by Refiner Defendant’s expert at Mr. Lloyd’s deposition.

  As such, the supplementation does nothing to harm Refiner Defendants. If the jury adopts the

  discount rate suggested by Mr. Harvey instead of Refiner Defendants Expert, Refiner Defendants

  will substantially benefit by Mr. Harvey’s supplementation. And, Refiner Defendants remain able

  to question Mr. Harvey about his decision to supplement his report at trial. As such, Mr. Harvey

  should be permitted to testify at trial and his supplemental report should be admitted into evidence.

                                                    Conclusion

          Because HOC timely, and in conformity with this Court’s Amended Scheduling Order and

  the Federal Rules of Civil Procedure, supplemented the report of its expert, Michael T. Harvey,

  CPA/ABV/CFF, CFE, CGMA, and because Refiner Defendants cannot show it was prejudiced or

  harmed by the contents of the supplemental disclosure, Plaintiff respectfully requests that the Court

  deny Refiner Defendant’s motion to exclude HOC’s expert from trial.



  Plaintiff’s Response in Opposition to Refiner Defendants’
  Motion to Exclude Plaintiff’s Expert Witness                                                   Page 4
Case 3:16-cv-00417-JRG-DCP Document 162 Filed 12/19/18 Page 4 of 5 PageID #: 2494
          Respectfully submitted this 19th day of December, 2018.

                                                       ARNETT, DRAPER & HAGOOD, LLP

                                                       By:       /s/ Broderick L. Young
                                                              Broderick L. Young, BPR #019668

                                                                 /s/Paul E. Wehmeier
                                                              Paul E. Wehmeier, BPR #030400
                                                              Attorneys for Plaintiff


  ARNETT, DRAPER & HAGOOD, LLP
  P.O. Box 300
  Knoxville, TN 37901-0300
  (865) 546-7000




                                       CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and exact copy of this pleading or document
  has been filed electronically. Notice of this filing will be sent by operation of the Court’s electronic
  filing system to all parties indicated on the electronic filing receipt. All other parties will be served
  by delivering a true and exact copy of said pleading or document to the office of said counsel or
  by placing a true and exact copy of said pleading or document in the United States Mail, addressed
  to said counsel, with sufficient postage thereupon to carry the same to its destination. Parties may
  access this filing through the Court’s electronic filing system.

          This the 19th day of December, 2018.

                                                                ARNETT, DRAPER & HAGOOD, LLP

                                                                By:   /s/ Paul E. Wehmeier
                                                                       Paul E. Wehmeier




  Plaintiff’s Response in Opposition to Refiner Defendants’
  Motion to Exclude Plaintiff’s Expert Witness                                                      Page 5
Case 3:16-cv-00417-JRG-DCP Document 162 Filed 12/19/18 Page 5 of 5 PageID #: 2495
